          Case 1:19-mc-00149-CM Document 9 Filed 03/23/21 Page 1 of 1

                                                               ...-   USDCSDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC#:           I
UNITED STATES DISTRICT COURT                                          OATE FILED:   3t-~ )~.:2-I   i;
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

IN RE APPLICATION TO UNSEAL CIVIL                                      ORDER
DISCOVERY MATERIALS
                                                                       19 Misc. 149 (CM)

---------------------------------------------------------------x



                 Upon the application of the United States, by the United States Attorney for the

Southern District of New York, Audrey Strauss, by Assistant United States Attorneys Maurene

Corney, Alison Moe, Lara Pomerantz, and Andrew Rohrbach;

                 It is found that the materials in the above-captioned case are currently sealed and

the United States Attorney' s Office has applied to have the materials unsealed, it is therefore

                 ORDERED that the Court respectfully directs the Clerk of Court to unseal this case

and its filings and transcripts.



Dated: New York, New York
       Marc~     2021




                                                              HONORABLE COLLEEN MCMAHON
                                                              UNITED STATES DISTRICT JUDGE
